Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 1 of 39 PAGEID #: 1963




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

GARY X. DORSEY, SR.,                                                           Case No. 1:18-cv-615
     Plaintiff,                                                                Cole, J.
                                                                               Litkovitz, M.J.
         vs.

MEGAN J. BRENNAN, POSTMASTER                                                   REPORT AND
GENERAL, U.S. POSTAL SERVICE,                                                  RECOMMENDATION
     Defendant.

         Plaintiff Gary X. Dorsey, Sr., brings this action against defendant Megan Brennan,

Postmaster General, United States Postal Service (USPS), alleging disability discrimination,

failure to provide reasonable accommodation or enter into the interactive process, and related

retaliation under the Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq. (Rehabilitation Act).

This matter is before the Court on USPS’s motion for summary judgment (Doc. 40) and

plaintiff’s response (Doc. 57). 1 USPS did not reply. For the following reasons, the Court

recommends that USPS’s motion be granted in part and denied in part.

    I.         Background

         This action concerns two adverse employment actions taken by USPS: (1) USPS’s

termination of plaintiff’s employment as a City Carrier Assistant (CCA), and (2) USPS’s failure

to hire plaintiff as an Assistant Mail Handler (AMH). The following facts related to each

adverse action are undisputed except where noted.




1
  Plaintiff’s response to the motion for summary judgment includes a section titled “Interference with ADA Rights
and Participation” and refers to Seventh Circuit authorities recognizing such a claim. (See id. at PAGEID 1806).
USPS’s motion, however, does not acknowledge this claim and plaintiff’s amended complaint (Doc. 5) does not
invoke the Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq. As such, to the extent that this claim
is cognizable in the Sixth Circuit, the Court does not consider it for purposes of the pending motion.
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 2 of 39 PAGEID #: 1964




         A. Termination

         Plaintiff worked as a CCA for USPS at the Westwood, Ohio post office station between

May and July 2013. During that time, he was a probationary employee. 2 On June 27, 2013,

plaintiff fell when a set of steps on a property on his mail delivery route collapsed. According to

plaintiff, he injured both knees and his left ankle in the fall. Plaintiff called his Station Manager,

Katrina Baker-Calmeise, to report the fall. Station Manager Baker-Calmeise transferred the call

to Supervisor Elmer Schmalle, who dispatched Supervisor Viney Smith to the scene to take

photos and meet plaintiff. Plaintiff completed his route and met with Supervisor Schmalle at the

end of the day. At that meeting, with a union representative present, plaintiff indicated that he

would be “okay,” and he did not immediately seek medical treatment. (See Incident Report,

Doc. 36-5 at PAGEID 276). Plaintiff asserts, however, that outside of the union representative’s

presence, Supervisor Schmalle effectively threatened plaintiff’s termination if he decided to

report and seek treatment for his injuries. Plaintiff testified:

         Q. At any point did you, during your 60-day employment with the postal service,
         did you use leave?
         A. No. Elmer told me if I was to report that I was injured to Workman’s Comp or
         anyone that I might as well turn in my bag and my badge, that I would be fired.

(Pl.’s Dep., Doc. 36 at PAGEID 249-50). (See also Smith Dep., Doc. 50 at PAGEID 1334 3).




2
  Plaintiff disputes the characterization that he was hired under the job title “Probationary City Carrier Assistant”
(see Doc. 58-2 at PAGEID 1864) but does not dispute that he was in a probationary period of employment.
3
  Supervisor Smith testified:

         Q. Did you hear any comments by Mr. Schmalle regarding any claim of injury [plaintiff] had?
         A. Yes.
         Q. What did you hear?
         A. Mr. Schmalle told me that he told [plaintiff] concerning an injury that -- and I don’t know
         verbatim, that if it were reported, that he could be fired.

(Id.).

                                                           2
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 3 of 39 PAGEID #: 1965




           On July 3, 2013, a week after the fall and approximately two months into his tenure as a

CCA, Station Manager Baker-Calmeise completed a second Employee Evaluation and/or

Probationary Report for plaintiff. (Doc. 39-4). The form rates six factors as either outstanding,

satisfactory, unsatisfactory, or not observed: work quantity, work quality, dependability, work

relations, work methods, and personal conduct. (Id.). Prior to plaintiff’s fall, he had been rated

“unsatisfactory” on the first three factors and “satisfactory” on the last three factors. (Id.). 4

Plaintiff went from unsatisfactory on some factors as of June 3, 2013, to unsatisfactory on all

factors as of July 3, 2013. (Id.). On July 9, 2013, Station Manager Baker-Calmeise met with

plaintiff and informed him that he would be terminated. On July 19, 2013, she issued a Notice of

Separation dated July 9, 2013, which cited “continued performance issues and [plaintiff’s] failure

to follow Postal Service Rules and Regulations. . . .” (Doc. 36-4).

           On July 10, 2013, plaintiff initiated an injury claim by submitting the Federal Employees

Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation form (Form CA-1).

(Doc. 39-11). Plaintiff filed a formal EEO complaint related to his termination as a CCA on

October 24, 2013. (Doc. 46-1). USPS did not finalize plaintiff’s separation until approximately

April 2014. (See internal USPS emails, Doc. 45-1 at PAGEID 598-603).

           B. Non-selection

           In late 2015, more than one year after his separation from USPS, plaintiff applied for the

AMH position. In his application, plaintiff indicated that he was currently employed as CCA

(“04/2013 - Present”) and that his “Reason for Wanting to Leave” was “Industrial

Accident/Medical[.]” (Doc. 39-17 at PAGEID 447). Plaintiff’s application also represented that

he had never been fired from a job.



4
    Plaintiff disputes the accuracy of this evaluation.

                                                          3
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 4 of 39 PAGEID #: 1966




       Prior to applying for the AMH position, plaintiff had discussed it with field recruiter

Merryl (Lisa) Butts. Plaintiff communicated to her that he had concerns about returning to USPS

and mentioned that “he was not working as a carrier because of his performance as a carrier. . . .”

(Butts Dep., Doc. 49 at PAGEID 1197-98). Once plaintiff submitted the application, Tammy

Barnes conducted his interview. During the interview, plaintiff corrected the misstatements on

his application about his current employment status, and Ms. Barnes recommended plaintiff for

hire. On the interview sheet and checklist, however, Ms. Barnes handwrote that her

recommendation was conditional “Pending History 2013/14[.]” (Doc. 39-18). Ms. Barnes made

this notation with the assumption, based on her conversation with plaintiff, “that [plaintiff’s]

previous boss [would give plaintiff] a good recommendation. . . .” (Barnes Dep., Doc. 52 at

PAGEID 1523; see also Barnes Aff., Doc. 46-12 at PAGEID 1017 (explaining that she could not

unconditionally recommend plaintiff for hire because his application packet did not include

background history and that plaintiff knew that a final decision depended on review of this

additional information)).

       Following the interview with Ms. Barnes, plaintiff’s application was submitted to the

USPS division responsible for extending job offers, the Shared Services Center. On December

16, 2015, Thomas Bunnell conditionally offered plaintiff the AMH position via email. The offer

was conditioned “upon [plaintiff’s] meeting medical and security investigation requirements[,]”

and the email advised him not to “resign from [his] current job. . . .” (Doc. 39-20).

       The circumstances leading to USPS’s decision to rescind the conditional offer are

vigorously disputed. USPS relies on the sworn statements of several employees to establish the

following sequence of events. Operations Support Specialist, Kevin Reynolds, spoke with

Supervisor of Customer Service Support, Amy Daugherty, to obtain information about plaintiff.



                                                 4
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 5 of 39 PAGEID #: 1967




(See Reynolds Aff., Doc. 39-22 at PAGEID 476, 478; Daugherty Dep., Doc. 56 at 11:8-13:21 5).

Ms. Daugherty in turn contacted Station Manager Baker-Calmeise, who informed her that

plaintiff “was not eligible for rehire” based on “poor performance during his probation period.”

(Daugherty Dep., Doc. 56 at 13:22-15:2). Ms. Daugherty relayed this information to Mr.

Reynolds. (Reynolds Aff., Doc. 39-22 at PAGEID 476, 478; Daugherty Dep., Doc. 56 at 18:2-

9). Mr. Reynolds contacted Plant Manager David Caproni and asked whether he would be

interested in hiring someone who had been previously terminated, and Mr. Caproni replied that

he was not interested in a hire not recommended by the Customer Service department.

(Reynolds Aff., Doc. 39-22 at PAGEID 478; Caproni Aff., Doc. 39-24 at PAGEID 484, 486).

Mr. Reynolds then relayed Mr. Caproni’s assessment to Ms. Butts, who understood plaintiff’s

non-selection to be related to plaintiff’s prior work history. (Reynolds Aff., Doc. 39-22 at

PAGEID 478; Butts Dep., Doc. 49 at PAGEID 1164-65). Plaintiff characterizes the evidence to

support this narrative as self-serving, biased, contradictory, and speculative. (See Doc. 58-2 at

PAGEID 1887-1889).

         On December 27, 2015, Ms. Butts notified plaintiff that he had not been selected for the

AMH position. The formal rescission of plaintiff’s conditional offer took place sometime after

March 31, 2016, 6 but neither party identified the exact date. Plaintiff filed a formal EEO

complaint related to his non-selection on April 18, 2016. (Doc. 46-10).

         On October 15, 2018, plaintiff filed his amended complaint, alleging claims of

discrimination under Title VII; failing to provide reasonable accommodation or enter into the

interactive process regarding plaintiff’s disability and discrimination on the basis of a disability


5
  Ms. Daugherty’s full deposition transcript does not contain PAGEID numbers.
6
  In a March 31, 2016, email, a USPS human resources employee states that “[s]ince the conditional job offer has
already been extended to [plaintiff], in order to not consider him at this point, approval to rescind is being sought.”
(Id at PAGEID 660).

                                                           5
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 6 of 39 PAGEID #: 1968




or a perceived disability under the Rehabilitation Act; discrimination for use of leave under the

FMLA; and retaliation for various activities under Title VII, the Rehabilitation Act, and the

FMLA. Plaintiff has elected to pursue only his disability-related claims, his failure to provide

reasonable accommodation or engage in the interactive process claim, and his retaliation claims

relative to his termination and non-selection. 7

    II.      Standard of Review

          A motion for summary judgment should be granted if the evidence submitted to the court

demonstrates that there is no genuine issue as to any material fact and that the movant is entitled

to summary judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[A] party seeking

summary judgment . . . bears the initial responsibility of informing the district court of the basis

for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, it any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323.

See also Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 405 (6th Cir. 1992). The movant may

do so by identifying that the non-moving party lacks evidence to support an essential element of

its case. See Barnhart v. Pickrel, Shaeffer & Ebeling Co., L.P.A., 12 F.3d 1382, 1389 (6th Cir.

1993).

          Evidence in the record is viewed in the light most favorable to the nonmoving party, with

all reasonable inferences drawn to that party’s benefit. Combs v. Int’l Ins. Co., 354 F.3d 568,

576-77 (6th Cir. 2004) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970) (remaining



7
 In his response, plaintiff withdrew the Title VII race discrimination (42 U.S.C. §§ 2000e-2(a) et seq.) and Family
Medical Leave Act (29 U.S.C. § 2601 et seq.) claims alleged in his amended complaint (Doc. 5 at PAGEID 56-57).
(See Doc. 57 at PAGEID 1796 & n.1).

                                                         6
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 7 of 39 PAGEID #: 1969




citations omitted). Summary judgment is appropriate only where the evidence raises no genuine

issues of material fact “such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson, 477 U.S. at 248.

       The party opposing a properly supported motion for summary judgment “may not rest

upon its mere allegations or denials of the adverse party’s pleadings, but rather must set forth

specific facts showing that there is a genuine issue for trial.” Moldowan v. City of Warren, 578

F.3d 351, 374 (6th Cir. 2009) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 & n.11 (1986) and Fed. R. Civ. P. 56(e)). In response to a properly supported summary

judgment motion, the non-moving party “is required to present some significant probative

evidence which makes it necessary to resolve the parties’ differing versions of the dispute at

trial.” 60 Ivy Street Corp. v. Alexander, 822 F.2d 1432, 1435 (6th Cir. 1987) (citing First Nat’l

Bank of Ariz., 391 U.S. at 288-89).

       The function of the reviewing court is not to weigh the evidence and determine the truth

of the matter, but to determine whether there is a genuine factual issue for trial. Anderson, 477

U.S. at 249. The court is not required to search the entire record for material issues of fact,

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir. 1989), but the court must

determine “whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477

U.S. at 251-52. The party opposing summary judgment must “do more than simply show that

there is some metaphysical doubt as to the material facts.” See Matsushita, 475 U.S. at 586. The

party opposing a motion for summary judgment “must make an affirmative showing with proper

evidence” to defeat the motion. Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009)




                                                  7
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 8 of 39 PAGEID #: 1970




(citing Street, 886 F.2d at 1479). “Speculation does not create a genuine issue of fact. . . .”

Hedberg v. Ind. Bell Tel. Co., Inc., 47 F.3d 928, 932 (7th Cir. 1995).

   III.      Analysis

          A. Discrimination

          The Court begins with plaintiff’s discrimination claims related to both adverse

employment actions taken by USPS. The Rehabilitation Act, 29 U.S.C. § 791 et seq., provides

the exclusive remedy for USPS employees asserting disability discrimination claims. See

Verkade v. U.S. Postal Serv., 378 F. App’x 567, 577 (6th Cir. 2010) (citing 42 U.S.C. §

12111(5)(B)(i) and Jones v. Potter, 488 F.3d 397, 403 (6th Cir. 2007)). “Apart from [§ 504 of

the Rehabilitation Act’s] limitation to denials of benefits ‘solely’ by reason of disability and its

reach of only federally funded—as opposed to ‘public’—entities, the reach and requirements [the

ADA and the Rehabilitation Act] are precisely the same.” S.S. v. E. Ky. Univ., 532 F.3d 445,

452-53 (6th Cir. 2008) (quoting Weixel v. Bd. of Educ. of N.Y., 287 F.3d 138, 146 n.6 (2d Cir.

2002)). Cf. Bent-Crumbley v. Brennan, 799 F. App’x 342, 345 (6th Cir. 2020) (under the

Rehabilitation Act, a plaintiff must show that “the adverse action was taken solely by reason of

the disability”) (citing Jones, 488 F.3d at 403). Thus, claims brought under the Rehabilitation

Act and ADA are generally reviewed under the same standards. Shaikh v. Lincoln Mem. Univ.,

608 F. App’x 349, 353 (6th Cir. 2015) (citing Jakubowski v. Christ Hosp., Inc., 627 F.3d 195,

201 (6th Cir. 2010)). Both statutes set forth “the same remedies, procedures, and rights.”

Thompson v. Williamson Cnty., Tenn., 219 F.3d 555, 557 n.3 (6th Cir. 2000).

          A plaintiff can establish a claim of disability discrimination through either direct or

indirect evidence, and the paths are mutually exclusive. Hedrick v. W. Reserve Care Sys., 355

F.3d 444, 453 (6th Cir. 2004) (citing Kline v. Tenn. Valley Auth., 128 F.3d 337, 348-49 (6th Cir.



                                                    8
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 9 of 39 PAGEID #: 1971




1997)). The Court evaluates discrimination cases relying on indirect evidence by using the

three-step framework from McDonnell Douglas v. Green, 411 U.S. 792 (1973). Spence v.

Donahoe, 515 F. App’x 561, 567 (6th Cir. 2013) (citing Gribcheck v. Runyon, 245 F.3d 547, 550

(6th Cir. 2001)). “First, a plaintiff must set forth a prima facie case of discrimination. . . . The

burden then shifts to the employer ‘to articulate some legitimate, nondiscriminatory reason’ for

its actions. . . . If the defendant carries this burden, the plaintiff must then prove by a

preponderance of the evidence that the reasons offered by the employer were a pretext for

discrimination.” Gribcheck, 245 F.3d at 550 (quoting McDonnell Douglas, 411 U.S. at 802 and

citing Tex. Dept. of Comm. Affairs v. Burdine, 450 U.S. 248, 253 (1981)). Even with this

burden-shifting framework, “[t]he ultimate burden of persuasion remains at all times with the

plaintiff.” Id. (citing Burdine, 450 U.S. at 253).

        Under the indirect framework, a plaintiff must show that (1) he is disabled; (2) he is

otherwise qualified for the position, with or without reasonable accommodation; (3) he suffered

an adverse employment action; (4) the employer knew or had reason to know of plaintiff’s

disability; and (5) the position remained open while the employer sought other applicants or the

disabled individual was replaced. Spence, 515 F. App’x at 567 (citing DiCarlo v. Potter, 358

F.3d 408, 418 (6th Cir. 2004)). The fifth element of the prima facie case may also be established

with evidence showing that “similarly situated non-protected employees were treated more

favorably.” Id. at 567-68 (quoting Jones, 488 F.3d at 404).

        If a plaintiff has direct evidence of discrimination, he must still show that he is disabled

and otherwise qualified for the position despite his disability either (1) without accommodation,

(2) with an alleged essential job requirement eliminated, or (3) with a proposed accommodation.

Mitchell v. U.S. Postal Serv., 738 F. App’x 838, 844 (6th Cir. 2018) (citing Ferrari v. Ford



                                                     9
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 10 of 39 PAGEID #: 1972




 Motor Co., 826 F.3d 885, 891 (6th Cir. 2016)). The burden then shifts to the defendant to show

 that either (1) the essential job requirement is essential, or (2) the proposed accommodation will

 impose an undue hardship on the employer. Id. (citing Monette v. Elec. Data Sys. Corp., 90 F.3d

 1173, 1186 (6th Cir. 1996)). In the context of the Rehabilitation Act, the Sixth Circuit has

 characterized direct evidence as follows:

         “Direct evidence is evidence that proves the existence of a fact without requiring
         any inferences.” Grizzell v. City of Columbus Div. of Police, 461 F.3d 711, 719
         (6th Cir. 2006) (internal quotation marks and citation omitted). “The direct
         evidence standard essentially requires an admission in some form by the employer
         that it relied on the disability in making an employment decision.” Coulson v.
         The Goodyear Tire & Rubber Co., 31 F. App’x 851, 855 (6th Cir. 2002) (citation
         omitted).

 Mitchell, 738 F. App’x at 844. Direct evidence of discrimination may include “express

 statements of desires to remove employees.” Brennan, 799 F. App’x at 345 (citing Nguyen v.

 City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000)). “Direct evidence ‘does not require the

 fact finder to draw any inferences’ to conclude ‘that the disability was at least a motivating

 factor.’” Id. (quoting Hostettler v. Coll. of Wooster, 895 F.3d 844, 857 (6th Cir. 2018)). 8

 Compare id. at 346 (employer’s statement that it was “going to let [plaintiff] go” because she

 would “cost the Post Office too much money” was “proof” of a “genuine issue of material fact

 on . . . the existence of direct evidence of disability discrimination”), and La Ming Chui v.

 Donahoe, 580 F. App’x 430, 437 (direct evidence of disability discrimination included

 “testimony from [plaintiff’s] supervisors suggesting that [the decision maker] had a problem with

 people on limited-duty assignments”), with Jones, 488 F.3d at 408-09 (affidavit showing that the



 8
   Notwithstanding the distinction between the Rehabilitation Act and the ADA—that under the former, a plaintiff
 must demonstrate that a disability was the sole reason for the adverse employment action—recent Sixth Circuit
 Rehabilitation Act cases continue to employ this direct-evidence definition, which explains that direct evidence
 shows that disability was a motivating factor in an adverse employment decision. See, e.g., id; Clemons as next
 friend of T.W. v. Shelby Cnty., Bd. of Educ., 818 F. App’x 453, 464 (6th Cir. 2020); Gohl v. Livonia Public Schs.
 Sch. Dist., 836 F.3d 672, 683 (6th Cir. 2016).

                                                         10
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 11 of 39 PAGEID #: 1973




 plaintiff’s supervisor said that plaintiff “couldn’t do the job . . . wasn’t working his job” was not

 direct evidence of discrimination because it raised two distinct inferences: one that evoked

 disability (cannot do the job) and one that did not (performance was subpar)), and Hedrick, 355

 F.3d at 454-55 (statement by employer that expressed concern that plaintiff’s medical condition

 might prevent him from performing a job was isolated, not clearly discriminatory in tone, and

 therefore did not constitute direct evidence of discrimination).

              1. Termination

         In its motion for summary judgment, USPS argues that plaintiff lacks direct evidence that

 his termination was the sole 9 reason for his termination. (Doc. 40 at PAGEID 492-93).

 Plaintiff’s response largely tracks the indirect-evidence framework employed by USPS, but he

 makes a passing, general reference to direct evidence of discrimination in the context of his

 termination. (Doc. 57 at PAGEID 1808). The evidence discussed in that portion of the response,

 however, does not appear to constitute direct evidence. Instead, it is in his later discussion of

 pretext that plaintiff identifies one example of potential discriminatory animus related to his

 termination: Supervisor Schmalle’s statement that plaintiff would be fired if he reported his

 disability. (See Doc. 57 at PAGEID 1810; Pl.’s Dep., Doc. 36 at PAGEID 249-50; and Smith

 Dep., Doc. 50 at PAGEID 1334). There is also a genuine issue of material fact as to whether this

 isolated comment was made by a decision maker related to his termination. See DiCarlo, 358

 F.3d at 416 (“[A]lthough direct evidence generally cannot be based on isolated and ambiguous

 remarks . . . when made by an individual with decision-making authority, such remarks become




 9
   Plaintiff argues that disability discrimination was the sole reason for his termination. He denies the truth or
 accuracy of his negative performance evaluation (see Pl.’s Corrected Resp. to Def.’s Proposed Stmt. of Undisputed
 Facts, Doc. 58-1 at PAGEID 1872) and points to several pieces of evidence undercutting USPS’s poor-performance
 theory (see, e.g., id. at PAGEID 1865).

                                                        11
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 12 of 39 PAGEID #: 1974




 relevant in determining whether there is enough evidence to establish discrimination.”) (citation

 omitted).

        In the instant case, plaintiff presents evidence that Supervisor Schmalle threatened to

 terminate plaintiff’s employment if he reported his injury (see Pl.’s Dep., Doc. 36 at PAGEID

 249-50); that Supervisor Schmalle was a decision maker (compare Schmalle Aff., Doc. 39-10 at

 PAGEID 424 (“I was not involved with the decision making process.”), with Baker-Calmeise

 Aff., Doc. 39-5 at PAGEID 298 (identifying Supervisor Schmalle as a “concurring official” in

 the termination decision)); and that USPS fired him after he reported to his superiors that he had

 an injury and needed a reasonable accommodation (see Doc. 36 at PAGEID 262-64; Doc. 50 at

 PAGEID 1335, 1338). The Court finds Supervisor Schmalle’s alleged statement that he would

 be fired if he reported his injury and Station Manager Baker-Calmeise’s statement in her

 affidavit that Supervisor Schmalle concurred in the decision to terminate plaintiff, “if believed,

 require[] the conclusion that unlawful discrimination was at least a motivating factor in [USPS’s]

 actions.” See DiCarlo, 358 F.3d at 415 (quoting Jacklyn v. Schering–Plough Healthcare Prods.

 Sales Corp., 176 F.3d 921, 926 (6th Cir. 1999)). As such, the direct-evidence framework is

 appropriate for plaintiff’s termination-related discrimination claim. Under this framework,

 plaintiff still must demonstrate that he is disabled and otherwise qualified for the CCA position.

 See Mitchell, 738 F. App’x at 844.

                a. Disability

        Disability under the ADA is defined at 29 C.F.R. § 1630.2(g)(1)(i) as “[a] physical or

 mental impairment that substantially limits one or more of the major life activities of such

 individual[,]” and this definition is incorporated into the Rehabilitation Act at 29 C.F.R. §

 1614.203(a)(2). “The threshold issue of whether an impairment ‘substantially limits’ a major life



                                                  12
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 13 of 39 PAGEID #: 1975




 activity should not demand extensive analysis.” Id. at § 1630.2(j)(1)(iii). The term

 “substantially limits” must be construed “broadly in favor of expansive coverage,” and a “major

 life activity” is not necessarily an activity that is centrally important to daily life. Id. at §§

 1630.2(i)(1)(i) and (i)(2). Congress rejected a requirement that an impairment be “permanent or

 long-term” to qualify as a substantial limitation. Barlia v. MWI Veterinary Supply, Inc., 721 F.

 App’x 439, 445 (6th Cir. 2018) (quoting from and noting that a stated purpose of the ADA

 Amendments Act (ADAAA), Pub. L. No. 110-325, § 2, 122 Stat. 3553 (2008), was to reject any

 requirement that an impairment be permanent or long term to qualify as a substantial limitation).

         USPS relies on Toyota Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184 (2002) for its

 argument that plaintiff’s impairment must be permanent to qualify as a disability. USPS also

 suggests, without authority, that a diagnosis of a condition is required to establish the existence

 of a disability. Toyota Motor, however, was expressly overturned with the passage of the

 ADAAA. See Pub. L. No. 110-324, § 2 (explaining that its purposes included rejecting standards

 enunciated by the Toyota Motor Court as related to the definition of disability under the ADA).

         Plaintiff has proffered evidence sufficient to create a genuine issue of material fact as to

 whether he had an impairment that sufficiently limits a major life activity. Among other

 evidence, plaintiff proffers a U.S. Dept. of Labor Workers’ Compensation form signed by an

 orthopedic physician on July 15, 2013 (less than one month after his fall), which reflects that

 plaintiff’s normal work activities were significantly limited. (Doc. 46-9 at PAGEID 919). On

 June 13, 2014, Dr. E. Gregory Fisher opined that plaintiff had chondromalacia, which likely pre-

 existed but was aggravated by his fall and that since the fall, plaintiff’s condition had become

 chronic and permanent. (Doc. 47-5 at PAGEID 1063). A September 4, 2014, letter from Dr.

 Marc C. Schneider reflects permanent restrictions due to chondromalacia of the patella and a left



                                                    13
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 14 of 39 PAGEID #: 1976




 closed fractured lateral malleolus, conditions for which he determined that the onset date was the

 date of plaintiff’s fall. (Doc. 47-3 at PAGEID 1059; Doc. 47-6 at PAGEID 1065). The Court

 finds that this evidence presented by plaintiff creates a genuine issue of material fact as to

 whether plaintiff has a disability. USPS cites no authority holding that a formal diagnosis of a

 medical condition is required to establish a disability—let alone that such a formal diagnosis

 must predate the adverse employment action. Cf. Cady v. Remington Arms Co., 665 F. App’x

 413, 417 (6th Cir. 2016) (“[Information used to convey knowledge of a plaintiff’s disability]

 could include, among other things, a diagnosis, a treatment plan, apparent severe symptoms, and

 physician-imposed work restrictions.”) (emphasis added) (citing Yarberry v. Gregg Appliances,

 Inc., 625 F. App’x 729, 737-38 (6th Cir. 2015)).

        Section 1630.2(g)(1) also addresses discrimination based on having a “record of” or

 being “regarded as” having a disability. See 29 C.R.F. §§ 1630.2(g)(1)(ii)-(iii). Though

 plaintiff’s arguments center on subsection (i) of the disability definition, he includes the

 “regarded as” prong of the disability definition in bold in his response. (See Doc. 57 at PAGEID

 1798). To the extent that this emphasis is meant to argue that he was “regarded as” having a

 disability, the Court finds that plaintiff has not preserved this argument. To show that a plaintiff

 is “regarded as” having an impairment, he must show either “(1) that the defendant[] mistakenly

 believed that [he] had a limiting impairment when in fact [he] did not . . . or (2) that the

 defendant[] believed [he] had a limiting impairment when that impairment, in fact, was not so

 limiting. . . .” Talley v. Family Dollar Stores of Ohio, Inc., 542 F.3d 1099, 1106 (6th Cir. 2008).

 Here, plaintiff insists that he did (and does) have a limiting impairment and makes no allegation

 that USPS mistakenly believed that he was impaired. (See First Am. Compl., Doc. 5 at PAGEID

 52). Moreover, the fact that plaintiff does not make any meaningful argument that he meets this



                                                  14
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 15 of 39 PAGEID #: 1977




 part of the disability definition is an independent basis on which to dispose of this issue. See

 McGuire v. McCormick, No. 17-2295, 2018 WL 5733606, at *1 (6th Cir. June 13, 2018) (“It is

 well-established that ‘issues adverted to in a perfunctory manner, unaccompanied by some effort

 at developed argumentation, are deemed waived.’”) (quoting Dillery v. City of Sandusky, 398

 F.3d 562, 569 (6th Cir. 2005), abrogated on other grounds as recognized by Anderson v. City of

 Blue Ash, 798 F.3d 338, 357 n.1 (6th Cir. 2015)).

                b. Otherwise qualified

        Arguing that plaintiff cannot establish that he was otherwise qualified for the CCA

 position, USPS points to the fact that he was terminated during the probationary period for “poor

 job performance that occurred prior to his asserted injury.” (Doc. 40 at PAGEID 496). In the

 context of a claim proceeding under an indirect-evidence framework, a court would not consider

 the employer’s alleged nondiscriminatory reason for the adverse employment action at the prima

 facie stage but instead would examine the plaintiff’s prima facie case independent of the reasons

 offered by the defendant for the adverse employment decision. Wexler v. White’s Fine

 Furniture, Inc., 317 F.3d 564, 574-75 (6th Cir. 2003). See also Cline v. Catholic Diocese of

 Toledo, 206 F.3d 651, 660–661 (6th Cir. 2000). This is because to examine the employer’s

 nondiscriminatory reason at the prima facie stage “would bypass the burden-shifting analysis and

 deprive the plaintiff of the opportunity to show that the nondiscriminatory reason was in actuality

 a pretext designed to mask discrimination.” Id. at 574 (citing Cline, 206 F.3d at 660-61).

        These same concerns may not be at play in the direct-evidence context, where the

 Court—making all reasonable inferences in plaintiff’s favor on summary judgment—concludes

 that unlawful discrimination has occurred before shifting the burden to the employer to show that

 the challenged job criterion is essential or that a proposed accommodation would impose an



                                                  15
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 16 of 39 PAGEID #: 1978




 undue hardship. Regardless, plaintiff has established a genuine issue of material fact as to

 whether he is otherwise qualified for the CCA position. As a general matter, plaintiff points to

 the fact that he passed the exam and interview for the CCA position and carried mail before and

 after his injury. (Doc. 57 at PAGEID 1799). In addition, during his deposition, plaintiff rebutted

 USPS’s characterization of his performance. Plaintiff recalled that he was told that “[he] was

 doing fine, but [he] needed to pick it up some, get more used to walking and carrying mail.”

 (Doc. 36 at PAGEID 217). Plaintiff also points to Supervisor Smith’s deposition testimony,

 where she allowed that running a little behind on a route is something “that does happen” and

 that there could sometimes be “issues regarding mail. . . .” (Doc. 50 at PAGEID 1343). Plaintiff

 also points to the affidavit of Chris Harmon, a letter carrier with USPS and union steward, who

 investigated plaintiff’s termination. (See Doc. 46-15 at PAGEID 1044; Doc. 39-12 (identifying

 Mr. Harmon as a union steward)). Attached to Mr. Harmon’s affidavit are his statement and

 interview notes related to his investigation. (Doc. 46-15 at PAGEID 1046-54). Mr. Harmon

 expressed the opinion that plaintiff’s performance and mistakes were objectively similar to other

 CCAs that were not terminated. (See id. at PAGEID 1044, 1046-48). Finally, plaintiff points to

 the assessment of Dr. Fisher, who concluded that plaintiff “is capable of performing the dull [sic]

 duties of a city carrier assistant. . . .” (Doc. 47-5 at PAGEID 1063). Based on this evidence, the

 Court finds that plaintiff has raised a genuine issue of material fact as to whether he was

 otherwise qualified as a CCA.

                c. USPS does not meet its burden under the direct-evidence framework

        Because plaintiff has presented direct evidence that his termination was based on

 unlawful discrimination and has established genuine issues of material fact as to whether he was

 disabled or otherwise qualified for the CCA position, the burden shifts to USPS to show that



                                                  16
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 17 of 39 PAGEID #: 1979




 either (1) the essential job requirement is essential, or (2) the proposed accommodation will

 impose an undue hardship on the employer. Mitchell, 738 F. App’x at 844. USPS’s motion

 addresses neither proposition. As such, summary judgment in favor of USPS on plaintiff’s

 discriminatory-termination claim is not warranted.

            2. Non-selection

        It is not entirely clear whether plaintiff is relying on direct or circumstantial evidence on

 this claim. Plaintiff makes a passing reference to direct evidence while at the same time

 cataloging what he refers to as “circumstantial evidence” when discussing his non-selection.

 (See Doc. 57 at PAGEID 1805-1806). Only later, in his discussion of retaliation, does plaintiff

 identify “animus” related to his non-selection, which may suggest that plaintiff is relying on

 direct evidence of discrimination. He identifies an email in which Patty Short, with USPS’s

 injury services team, tells Ms. Butts that plaintiff is “playing a game.” (Doc. 57 at PAGEID

 1812) (citing Doc. 45-1 at PAGEID 627). This email statement, however, does not refer to

 plaintiff’s disability at all, and plaintiff has produced no other evidence relating to this email

 from which a trier of fact could find discriminatory animus or that USPS acted on that animus.

 Moreover, in the context of Ms. Short’s other email in the chain, the comment also raises an

 inference of a perceived lack of transparency on plaintiff’s behalf as opposed to animus related

 to his EEO activity:

        [Plaintiff] claims he went through [the Reasonable Accommodation Committee
        (RAC)] but I can’t find anyone who has a note on it. [Plaintiff’s] trying to file an
        EEO to get his job back but I’m finding too many holes in his story. I believe he
        had someone impersonate a Postal M[anager] and call the [Vocational] Rehab
        counselor. [Plaintiff] has her totally buffaloed.




                                                   17
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 18 of 39 PAGEID #: 1980




 (Doc. 45-1 at PAGEID 628). See Jones, 488 F.3d at 408-09 (statement creating two distinct

 inferences does not constitute direct evidence). This email does not constitute direct evidence of

 disability discrimination related to plaintiff’s non-selection for the AMH position.

          Plaintiff also points to what he characterizes as “other circumstantial evidence”

 connecting his disability to his non-selection for the AMH position. (Doc. 57 at PAGEID 1805).

 Plaintiff describes a series of USPS activities related to plaintiff’s injury status with a direction to

 the Court to “[s]ee agency emails” (with none in particular identified) and alludes to improper,

 unrecorded discussions between Ms. Daugherty and Station Manager Baker-Calmeise. (See id.

 at PAGEID 1805-06). Plaintiff asserts that this is direct evidence of disability discrimination.

 (Id. at PAGEID 1806).

          The cases cited by plaintiff, however, do not support this proposition.10 Nor has plaintiff

 directed the Court’s attention to the specific evidence (“[s]ee agency emails”) as is his burden,

 Anderson, 477 U.S. at 252, and the Court is not obligated to “comb through the record to

 ascertain whether a genuine issue of material fact exists.” Cacevic v. City of Hazel Park, 226

 F.3d 483, 492 (6th Cir. 2000) (citing Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407, 410

 (6th Cir. 1992)). Cf. Hedberg, 47 F.3d at 932 (“Speculation does not create a genuine issue of

 fact. . . .”). The Court discerns no direct evidence of discrimination related to plaintiff’s non-

 selection.

          As such, the Court employs the indirect-evidence framework for plaintiff’s non-selection-

 related termination claim. USPS does not contest that plaintiff suffered an adverse employment


 10
   Plaintiff does not provide an accurate pin citation for the first case, Wexler, 317 F.3d 564, but the Court believes
 plaintiff to cite the portion of the decision discussing the “same actor” inference. This inference provides that if the
 same individual hired and fired a plaintiff within a relatively short period of time, discrimination was not a
 determining factor for the firing. Id. at 571. This proposition is not relevant to the analysis of direct evidence. The
 second case cited, Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998), discusses the scope of Title
 VII’s coverage for discrimination and that members of the same definable groups are capable of discriminating
 against their own. This is also not relevant to direct evidence.

                                                            18
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 19 of 39 PAGEID #: 1981




 action when he was not selected for the AMH position. In addition, the Court’s prior

 determination on the question of plaintiff’s disability status applies with equal force in the

 context of his non-selection claim. The Court therefore considers only whether plaintiff is

 otherwise qualified for the AMH position, whether USPS knew or had reason to know of his

 disability prior to his non-selection, and whether similarly situated, non-disabled employees were

 treated more favorably than plaintiff.

                a. Otherwise qualified

        In its motion for summary judgment, USPS does not squarely address whether plaintiff

 was otherwise qualified for the AMH position but alludes to the fact that he did not proceed far

 enough in the hiring process for USPS to consider his qualifications. Plaintiff argues that he was

 otherwise qualified, relying primarily on to the fact that USPS conditionally offered him the

 AMH position. Plaintiff also points to evidence demonstrating that his restrictions (no lifting

 more than 75 pounds or climbing) were not clearly inconsistent with the AMH position’s

 physical requirements. (See Occupational Health Services Form, Doc. 47-3 at PAGEID 1059;

 AMH position description, Doc. 46-13 at PAGEID 1039-40). The Court finds that this evidence

 is sufficient to demonstrate a genuine issue of material fact as to whether plaintiff was otherwise

 qualified for the AMH position, with or without reasonable accommodation.

                b. USPS’s prior knowledge

        According to USPS, it considered neither plaintiff’s disability nor his EEO activity

 related to his prior termination relative to the AMH position. Instead, USPS states that its




                                                  19
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 20 of 39 PAGEID #: 1982




 decision depended on its internal policy against hiring previously-fired employees. USPS refers

 to a section of its Employee and Labor Relations Manual as evidence of this policy. 11

         The Court finds that plaintiff has established a genuine issue of material fact on USPS’s

 knowledge of his disability when it decided not to select him for the AMH position. Plaintiff

 notes that Station Manager Baker-Calmeise, the stated source of the information used to unwind

 his conditional offer, was aware of plaintiff’s injuries and EEO activity as of August 20, 2013.

 (See Doc. 45-1 at PAGEID 528, 539-42). Ms. Daugherty, who spoke with Station Manager

 Baker-Calmeise in relation to plaintiff’s consideration for the AMH position, was independently

 aware of plaintiff’s injury claim and termination-related grievance as of October 2013 (see id. at

 PAGEID 570)—well before his non-selection was first communicated on December 27, 2015,

 and finalized sometime after March 31, 2016. Plaintiff also identifies a December 22, 2015,

 email sent to Ms. Butts, the field recruiter who notified plaintiff of his non-selection, in which

 plaintiff was listed as an applicant pending medical review. (See id. at PAGEID 614-15). Five

 days later, Ms. Butts notified plaintiff of his non-selection for the AMH position.

         Plaintiff also argues that he discussed his disability with Ms. Butts prior to submitting his

 AMH application. (See Doc. 58-2 at PAGEID 1881, 1897) (citing Pl.’s Aff., Doc. 46-12, and

 Pl.’s Dep., Doc. 36). Only his EEO affidavit, however, supports this contention. (See Doc. 46-

 12 at PAGEID 958) (“I advised . . . Lisa Butts and the other individuals who interviewed me [of

 my medical condition/impairment].”) (emphasis added). The cited portion of plaintiff’s

 deposition is unrelated; in it, he discusses his delivery routes as a CCA. (See Doc. 36 at

 PAGEID 238-40). Elsewhere in his deposition, plaintiff mentions Ms. Butts only once and in



 11
   The actual document attached to USPS’s motion does not correspond to the manual section cited. (Compare Doc.
 40-1 at PAGEID 514, with Doc. 39-21 at PAGEID 471-73). Because plaintiff admits to the existence of the policy,
 however, this error is harmless. (See Doc. 58-2 at PAGEID 1886).

                                                       20
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 21 of 39 PAGEID #: 1983




 passing—referring to her as “the lady . . . I think she worked in the human resource office. She

 makes decisions on hiring.” (Id. at PAGEID 205). In her own deposition, Ms. Butts admits only

 that she “may have” told plaintiff during this discussion that a “medical condition or disability

 would not necessarily disqualify him from the position” and insists that she “didn’t discuss nor

 [does she] discuss medical with anyone.” (Doc. 49 at PAGEID 1167-68). 12

          Plaintiff then asserts that in the December 27, 2015, call with Ms. Butts, she informed

 him that he was not selected for the position “based on statements from his prior manager and/or

 supervisors, including information about EEO and disability.” (Doc. 58-2 at PAGEID 1898)

 (emphasis added). Plaintiff proffers his own EEO affidavit and Ms. Butts’s deposition testimony

 in support of this assertion. The relevant portion of plaintiff’s affidavit reads: “[My previous

 /current EEO activity] is still pending before the EEOC. That matter was referenced in my

 personnel file from the Westwood Branch. Lisa Butts mentioned it when she contacted me and

 told me I did not get the job.” (Doc. 46-12 at PAGEID 958). Plaintiff’s characterization of this

 evidence (that his non-selection was “based on” his prior EEO activity and disability) is stronger

 than the actual statement in his affidavit. Plaintiff averred only that Ms. Butts mentioned his

 prior EEO activity in this conversation, which is not direct evidence of discrimination. In

 addition, the portion of Ms. Butts’s deposition cited to support this contention is not at all related

 to USPS’s knowledge. It reads: “Q. Did you talk to him on the phone or in person about

 [plaintiff’s non-selection]? A. Yes. Q. When was that?” (Doc. 49 at PAGEID 1164, 52:4-7).

 The more relevant testimony on the subject is as follows: “Q. At [the point at which Ms. Butts


 12
   Plaintiff also argues that he told his interviewer for the AMH position (Ms. Barnes) that he had a disability. (See
 Doc. 58-2 at PAGEID 1882, 1897). Plaintiff cites only Ms. Barnes’s affidavit for this position; but in it, she denies
 any such knowledge. (See Doc. 46-12 at PAGEID 1015) (“[Q.] Are you aware of whether or not [plaintiff] suffers
 from any medical conditions or impairments . . . .? [A.] No.”). Moreover, her affidavit is consistent with her
 deposition testimony on the subject: “Q. Did [plaintiff] describe to you that he had an injury at work? A. No.”
 (Barnes Dep., Doc. 52 at PAGEID 1520). The Court therefore finds no sworn statement to support this
 representation.

                                                          21
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 22 of 39 PAGEID #: 1984




 informed plaintiff of his non-selection] had [Mr. Reynolds and Mr. Caproni] -- was it known at

 that point that [plaintiff] had a physical disability? A. I do not know what they – they never

 mentioned that to me.” (Id. at PAGEID 1165). Therefore, this evidence does not support

 plaintiff’s contention that USPS had knowledge of his disability when it decided not to select

 him for the AMH position. 13

          Although the other circumstantial evidence cited by plaintiff does not support his contention,

 plaintiff’s EEO affidavit is sufficient to create a genuine issue of material fact as to whether USPS had

 knowledge of his disability when it did not select him for the AMH position.

                   c. Comparative analysis

          Plaintiff’s discrimination claim related to his non-selection falters on the final element of

 the prima facie case. Plaintiff points to no evidence regarding his replacement, whether the

 position remained open, or whether similarly situated (having had a prior termination from

 USPS) but non-disabled employees were treated more favorably. Plaintiff instead relies on

 evidence showing that it was not unprecedented for former USPS employees to be re-hired

 following a for-cause termination, arguably showing that his treatment may have been worse

 than others. (See Daugherty Dep., Doc. 56, 15:21-16:2; Barnes Dep., Doc. 52 at PAGEID 1545-

 46; Butts Dep., Doc. 49 at PAGEID 1199). But this evidence does not create a genuine issue of

 fact as to whether particular employee-comparators “were similar in all relevant respects,” such

 as having “engaged in acts of comparable seriousness” prior to termination. See Bobo, 665 F.3d

 at 751 (citing Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 353 (6th Cir. 1998) and



 13
   Plaintiff points to other circumstantial evidence that he argues supports his position that USPS knew about his
 disability when it did not select him for the AMH position, including the unreliability of testimony provided by Ms.
 Butts, field recruiter; Mr. Reynolds, Operations Support Specialist; and Mr. Caproni, Plant Manager. (See, e.g.,
 Doc. 57 at PAGEID 1812, Doc. 58-1 at PAGEID 1887-88). The Court finds that a detailed discussion of this
 evidence is unnecessary given that the evidence discussed above is sufficient to generate a genuine issue of material
 fact as to whether USPS had knowledge of his disability before it decided not to select him for the AMH position.

                                                          22
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 23 of 39 PAGEID #: 1985




 Wright v. Murray Guard, Inc., 455 F.3d 702, 710 (6th Cir. 2006)). Plaintiff also points to

 “circumstantial evidence that creates the causal connection between the non-hire of [p]laintiff in

 December 2015 and his disability.” (Doc. 57 at PAGEID 1805). But the final element of the

 prima facie case requires a showing that similarly situated, non-disabled employees were treated

 more favorably, such that an inference of discrimination arises. See Spence, 515 F. App’x at

 568. Plaintiff’s evidence does not create a genuine issue of material fact on the final element of

 the prima facie discrimination case as it relates to plaintiff’s non-selection. Therefore, USPS’s

 motion for summary judgment should be granted on plaintiff’s claim that USPS discriminated

 against him on the basis of a disability when it did not select him for the AMH position.

        B. Failure to accommodate

        In response to USPS’s motion for summary judgment, plaintiff seems to allege failure to

 accommodate claims related to both his termination and his non-selection. As related to his non-

 selection, however, plaintiff has presented no evidence that he requested, formally or otherwise,

 that USPS accommodate his alleged disability. The Court therefore analyzes plaintiff’s failure to

 accommodate claim only as it relates to his termination and not his non-selection.

        In the ADA context, failure to accommodate claims are analyzed using the direct-

 evidence framework. See Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868 (6th Cir. 2007)

 (“[F]ailing to make a reasonable accommodation falls within the ADA’s definition of

 ‘discrimination.’ Accordingly, claims premised upon an employer’s failure to offer a reasonable

 accommodation necessarily involve direct evidence (the failure to accommodate) of

 discrimination.”) (internal footnote and citation omitted). But this understanding has not carried

 over to the Rehabilitation Act context. Fisher v. Nissan N. Am., Inc., 951 F.3d 409, 416-417 (6th

 Cir. 2020) (“As Nissan points out, we have occasionally—though generally in unpublished



                                                 23
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 24 of 39 PAGEID #: 1986




 cases—analyzed a failure-to-accommodate claim under the indirect test. . . . These cases do not .

 . . distinguish Kleiber and its progeny. . . . [The ADA and the Rehabilitation Act] are not

 identical.”). USPS does not refer to either framework in its motion for summary judgment but

 insists that plaintiff “simply never requested an accommodation and thus his claim to have been

 denied an interactive process fails as a matter of law.” (Doc. 40 at PAGEID # 495). 14

          When it comes to accommodation requests in the Sixth Circuit, “[t]he employee is not

 required to use magic words such as ‘accommodation’ and ‘disability’; rather, we ask whether ‘a

 factfinder could infer that [the interaction] constituted a request for an accommodation.’”

 Fisher, 951 F.3d at 419 (quoting Smith v. Henderson, 376 F.3d 529, 535 (6th Cir. 2004)). See

 also White v. Honda of Am. Mfg., Inc., 191 F. Supp. 2d 933, 950 (S.D. Ohio 2002) (“The ADA

 does not require that any talismanic language be used in a request for reasonable

 accommodation.”) (citations omitted). Here, plaintiff testified:

          Q. Did you ask for any accommodation from Elmer Schmalle or Katrina Baker?
          A. I did. I asked --
          Q. Or Neal [Gilday]?
          A. Yeah. I asked all three. Katrina --
          Q. What did you ask?
          A. I asked for an easier route to accommodate my, you know, my knees, my
          injury, and Neal [Gilday] told me he could see what he could do, but he’s given
          me what he has.
          Q. So, did he give you accommodation?
          A. No.
          Q. All right. What about Mr. Schmalle, did he give you accommodation?
          A. What he thought he was giving me.
          Q. Did he give you accommodation?
          A. No.

          ...

          Q. Did he change your route as you requested so you could perform it?
          A. He changed my route as I requested, but it was still a difficult route.

 14
   In its Proposed Undisputed Facts, USPS cites to plaintiff’s affidavit for the proposition that plaintiff did not
 request an accommodation until after his termination. (Doc. 40-1 at PAGEID 512, citing Doc. 39-7 at PAGEID
 410). There is nothing in plaintiff’s affidavit at PAGEID 410 to support this proposition.

                                                           24
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 25 of 39 PAGEID #: 1987




        Q. Meaning what?
        A. Meaning that it was still a hill and steps.
        Q. Did you tell him that that was the hard part for you?
        A. I did.
        Q. And what did he do?
        A. He told me stick it out. Think about your 90 days.
        Q. And what did you understand him to mean by think about your 90 days?
        A. I took it as he was telling me he was recognizing my effort and that just keep
        pushing and I’d see the light towards the end.

        ...

        Q. Did he say there was going to be any consequences regarding your job?
        A. Yes, he did.
        Q. What did he say?
        A. He said that I would be recognized through my efforts, and he told me just
        think about the 90 days and just keep pushing or, you know, basically, I wouldn’t
        be recognized for my efforts, even though I had injuries and he knew of my
        disabilities. He just told me keep pushing. He didn’t accommodate me, really.
        Q. Did anybody refer you to the reasonable accommodation committee?
        A. No.
        Q. So, did Ms. Baker --
        A. No.
        Q. -- send you over there?
        A. No.
        Q. Did Mr. Schmalle send you over there?
        A. No.
        Q. Did Mr. -- well, did Neal [Gilday] send you over there?
        A. Me and Neal [Gilday] never talked at all on that. He just knew that I was
        injured during my route.
        Q. Did any other manager or supervisor either send you to reasonable
        accommodation committee, give you a claim form, a form to request reasonable
        accommodation or tell you about the procedure one way or
        another?
        A. I never knew about it and I never was given the paper.

 (Doc. 36 at PAGEID 262-64). Supervisor Smith also acknowledged in her deposition that

 plaintiff “told [her] about a knee injury” and “was hurting” after his fall. (Doc. 50 at PAGEID

 1335, 1338).

        The Court finds that this testimony is direct evidence of USPS’s failure to accommodate

 plaintiff in the CCA position. If believed, and without further inference, it establishes that



                                                  25
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 26 of 39 PAGEID #: 1988




 plaintiff requested an accommodation that was not given. See DiCarlo, 358 F.3d at 415. The

 Court therefore finds that the direct evidence approach is appropriate for plaintiff’s failure to

 accommodate claim. 15 Under this approach,

         (1) [t]he plaintiff bears the burden of establishing that he or she is disabled. (2)
         The plaintiff bears the burden of establishing that he or she is “otherwise
         qualified” for the position despite his or her disability: (a) without
         accommodation from the employer; (b) with an alleged “essential” job
         requirement eliminated; or (c) with a proposed reasonable accommodation. (3)
         The employer will bear the burden of proving that a challenged job criterion is
         essential, and therefore a business necessity, or that a proposed accommodation
         will impose an undue hardship upon the employer.

 Kleiber, 485 F.3d at 869 (quoting Hedrick, 355 F.3d at 452). Put differently, under the direct-

 evidence framework, “once a[] . . . plaintiff establishes that an employer failed to accommodate a

 known disability,” the burden shifts to the employer to show that a proposed accommodation

 presents an undue hardship to the employer. Brumley v. United Parcel Serv., Inc., 909 F.3d 834,

 839 (6th Cir. 2018).

         For the reasons discussed with respect to his discrimination claims, plaintiff has provided

 sufficient evidence that he is disabled and qualified for the CCA position. The Court therefore

 finds that plaintiff has met his burden under the direct evidence test. Because USPS offers no

 argument on whether the accommodated job criterion was essential or the requested

 accommodation imposed an undue hardship, summary judgment should be denied on plaintiff’s

 failure to accommodate claim.




 15
    The analyses under the circumstantial- and direct-evidence approaches are similar in this context. See Cheatham
 v. Brennan, No. 1:18-cv-295, 2020 WL 5517245, at *2 (S.D. Ohio Sept. 14, 2020) (“[U]nder either test, Plaintiff
 bears the initial burden of establishing that an employer failed to accommodate a known disability.”) (footnote
 omitted).



                                                         26
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 27 of 39 PAGEID #: 1989




        Related to the failure to accommodate claim, “[o]nce an employee requests an

 accommodation, the employer has a duty to engage in an interactive process.” Fisher, 951 F.3d

 at 421 (quoting Hostettler, 895 F.3d at 857). Through this process, the parties are to “identify

 the precise limitations resulting from the disability and potential reasonable accommodations that

 could overcome those limitations.” Kleiber, 485 F.3d at 871 (quoting 29 C.F.R. § 1630.2(o)(3)).

 Both the employer and employee “have a duty to participate in good faith.” Id. at 871 (citing

 Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1114 (9th Cir. 2000) (en banc), judgment vacated on

 other grounds, 535 U.S. 391 (2002)). If the Court determines that the interactive process was

 triggered, it “should attempt to isolate the cause of the breakdown and then assign

 responsibility.” Id. (quoting Bultemeyer v. Fort Wayne Cnty. Sch., 100 F.3d 1281, 1285 (7th Cir.

 1996)). Failing to engage in the interactive process is not an independent cause of action and

 arises only “if the plaintiff establishes a prima facie showing that he proposed a reasonable

 accommodation.” Rorrer v. City of Stow, 743 F.3d 1025, 1041 (6th Cir. 2014). See also

 Thompson v. Fresh Prods., LLC, No. 20-3060, 2021 WL 139685, at *10 (Jan. 15, 2021)

 (“[Failure to engage in the interactive process] is a violation of the ADA only if plaintiff

 establishes a prima facie case of failure to accommodate.”) (citation omitted). Because plaintiff

 has established the prima facie case for his failure to accommodate claim, the trier of fact should

 also consider whether USPS failed to engage in the interactive process.

        C. Retaliation

        Plaintiff argues that USPS retaliated against him in connection with both adverse

 employment actions. To establish a retaliation claim under the Rehabilitation Act, plaintiff must

 demonstrate that “1) the plaintiff engaged in legally protected activity; 2) the defendant knew

 about the plaintiff’s exercise of this right; 3) the defendant then took an employment action



                                                  27
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 28 of 39 PAGEID #: 1990




 adverse to the plaintiff; and 4) the protected activity and the adverse employment action are

 causally connected.” Gribcheck, 245 F.3d at 550 (citing Wrenn v. Gould, 808 F.2d 493, 500 (6th

 Cir. 1987)). For the fourth prong, “a plaintiff must produce sufficient evidence from which an

 inference could be drawn that the adverse action would not have been taken had the plaintiff not

 filed a discrimination action.” Nguyen, 229 F.3d at 563 (citation omitted).

          The McDonnell Douglas burden-shifting framework applies to retaliation claims under

 the Rehabilitation Act based on circumstantial evidence. Gribcheck, 245 F.3d at 550. Plaintiff’s

 prima facie burden on a retaliation claim is a “low hurdle[,]” id. at 551 (citation omitted), and the

 success of plaintiff’s retaliation claim does not depend on the success of the underlying disability

 discrimination claim. See Bryson v. Regis Corp., 498 F.3d 561, 577 (6th Cir. 2007).

          USPS contends that there is “no direct evidence from which the Court or a jury could

 draw a causal connection between USPS’s employment actions and the asserted protected

 activity.” (Doc. 40 at PAGEID 504). In response, plaintiff cites a circumstantial framework for

 establishing a prima facie case for retaliation (Doc. 57 at PAGEID 1811) (citing Penny v. United

 Parcel Serv., 128 F.3d 408, 417 (6th Cir. 1997)) and does not otherwise clearly identify direct

 evidence upon which he would rely for his retaliation claims. Plaintiff’s testimony regarding

 Supervisor Schmalle’s statements after plaintiff’s allegedly requested an accommodation are not

 clearly discriminatory in tone. (See Doc. 36 at PAGEID 263-64). See Hedrick, 355 F.3d at 454-

 55. 16 As noted in the discussion of plaintiff’s direct evidence regarding his non-selection-related

 discrimination claim, the only potential piece of direct evidence cited by plaintiff is an email

 from a USPS employee, Ms. Short, stating that plaintiff was “playing a game” as it related to his


 16
   Plaintiff does not explicitly raise this testimony as direct evidence of retaliatory termination. See McGuire, No.
 17-2295, 2018 WL 5733606 at *1 (undeveloped arguments are deemed waived). Even if this testimony or other
 evidence did constitute direct evidence of termination-related retaliation, the Court concludes that this claim
 survives summary judgment under the indirect framework as discussed infra.

                                                           28
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 29 of 39 PAGEID #: 1991




 EEO activity. 17 As discussed above, this email does not compel the conclusion that USPS

 retaliated against plaintiff for his EEO activity. (See supra pp. 17-18). Moreover, there is no

 allegation that Ms. Short was a decision maker. The Court therefore applies the burden-shifting

 framework to plaintiff’s retaliation claims.

               1. Retaliatory termination

          Plaintiff argues that USPS retaliated against him for both (1) his request for

 accommodation by notifying him of his termination on July 9, 2013 and (2) for his 2013 EEO

 activity by later formally terminating him in April 2014. See A.C. ex rel. J.C. v. Shelby Cnty. Bd.

 of Educ., 711 F.3d 687, 698 (6th Cir. 2013) (a request for accommodation is a protected activity).

 USPS does not dispute that a request for an accommodation and EEO activity are protected

 activities and acknowledges that plaintiff’s termination and non-selection were adverse

 employment actions. As discussed above, plaintiff has introduced evidence that USPS had

 knowledge of (1) his request for an accommodation prior to being notified of his termination and

 (2) his 2013 EEO activity prior to his formal separation from USPS in April 2014. (See supra

 pp. 19-20, 24-25). Therefore, only the fourth element of the termination-related retaliation

 claim—causation—is at issue.

          Plaintiff’s June 9, 2013, notice of termination followed just days after his alleged request

 for an accommodation. But temporal proximity alone is generally insufficient to establish a

 causal relationship. Nguyen, 229 F.3d at 566 (noting that it had previously “rejected the

 proposition that temporal proximity is enough” to demonstrate a causal relationship and finding

 that the facts at bar did not warrant a departure from that understanding). In addition to temporal

 proximity, plaintiff has proffered Supervisor Schmalle’s statement that reporting plaintiff’s


 17
   For the reasons discussed supra at p. 21, plaintiff’s affidavit also does not present direct evidence of retaliatory
 non-selection for plaintiff’s EEO activity.

                                                            29
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 30 of 39 PAGEID #: 1992




 injury would lead to his termination (see Pl.’s Dep., Doc. 36 at PAGEID 249-50; Smith Dep.,

 Doc. 50 at PAGEID 1334) and Mr. Harmon’s affidavit describing his impression that other mail

 carriers were treated more favorably than plaintiff notwithstanding similar mail-carrying times

 and errors (see Doc. 46-15 at PAGEID 1044). Finally, plaintiff points to USPS’s Employee and

 Labor Relations Manual, which states that “a request for accommodation must be referred to the

 [RAC] when an employee has requested an accommodation or modification . . . and when one or

 more of the following is true: . . . [y]ou do not believe the employee is a qualified person with a

 disability.” (Doc. 48-1 at PAGEID 1082). Although this employee manual section would

 appear to encompass plaintiff’s circumstances in mid-2013, internal USPS email correspondence

 indicates that USPS did not broach the subject of a RAC referral until December 31, 2015. (Doc.

 45-1 at PAGEID 616). The Court finds that this evidence satisfies plaintiff’s light prima facie

 burden on causation. See Gribcheck, 245 F.3d at 551.

        USPS argues that plaintiff’s poor performance was the legitimate, nondiscriminatory

 reason for his termination. The Court therefore turns to the pretext analysis. A plaintiff claiming

 retaliation is required to show by a preponderance of the evidence that: (1) the proffered reason

 had no basis in fact, (2) the reason did not actually motivate the plaintiff’s discharge, or (3) the

 reason was insufficient to motivate discharge. Manzer v. Diamond Shamrock Chems. Co., 29

 F.3d 1078, 1084 (6th Cir. 1994) (citation omitted), overruled on other grounds by Gross v. FBL

 Fin. Servs., Inc., 557 U.S. 167 (2009). “To carry [his] burden in opposing summary judgment,

 [plaintiff] must produce sufficient evidence from which a jury could reasonably reject [USPS’s]

 explanation of why it fired [him].” Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009)

 (race discrimination context) (citing Mickey v. Zeidler Tool and Die Co., 516 F.3d 516, 526 (6th




                                                   30
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 31 of 39 PAGEID #: 1993




 Cir. 2008)). Plaintiff does not address these categories at all, and USPS addresses them in a

 cursory fashion.

         As to the first category, there is considerable evidence that poor performance drove

 USPS’s termination decision, including the fact that a performance review prior to the fall and

 his resulting disability reflected unsatisfactory ratings in half of USPS’s rated performance

 categories. (See Doc. 39-4). Plaintiff has not provided evidence demonstrating that the reason

 for his termination had no basis in fact and this category therefore does not shed light on the

 pretext analysis.

         The third category is “easily recognizable and, ordinarily, consists of evidence that other

 employees, particularly employees not in the protected class, were not fired even though they

 engaged in substantially identical conduct to that which the employer contends motivated its

 discharge of the plaintiff.” Manzer, 29 F.3d at 1084. Plaintiff’s evidence about the delivery

 times of other mail carriers, provided in Mr. Harmon’s affidavit and discussed with respect to

 plaintiff’s discrimination claim, is not sufficiently specific to carry his burden to show pretext via

 this category. Mr. Harmon’s statement refers to other CCAs generally and does not identify

 particular comparators. While Bobo emphasized that the inquiry regarding comparator status is

 not inflexible, a plaintiff is still required to show that comparators are “similar in all relevant

 respects. . . .” See Bobo, 665 F.3d at 751 (citation omitted). See also Goldblum, 2020 WL

 4346548, at *3 (quoting Miles, 946 F.3d at 893 (“[T]he pretext stage . . . requires ‘substantially

 identical conduct’ [between a plaintiff and comparators.]”)). The Court therefore concludes that

 the third category is similarly unavailing to plaintiff.

         This leaves the second category, in which a plaintiff effectively admits the factual basis

 and theoretical legitimacy of an employer’s proposed explanation for the adverse action but



                                                   31
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 32 of 39 PAGEID #: 1994




 offers circumstantial evidence that it was more likely than not a pretext for unlawful retaliation.

 See Manzer, 29 F.3d at 1084. In the retaliation context, the same evidence that supports the

 prima facie case for retaliation may also support this pretext category because evidence

 demonstrating the causal-connection element of the prima facie retaliation case overlaps with

 evidence rebutting a proffered, legitimate reason for the adverse employment action. Compare

 Cantrell v. Nissan N. America Inc., 145 F. App’x 99, 107 & n.2 (6th Cir. 2005) (“The overlap

 between [retaliation’s] causal connection requirement and a showing that the proffered reason for

 termination was not the actual reason is implicitly recognized in our case law, which permits

 both to be proven by the same type of evidence.”) (citations omitted), with Manzer, 29 F.3d at

 1084 (In the age discrimination context, “[t]he plaintiff may not rely simply upon his prima facie

 evidence but must, instead, introduce additional evidence of age discrimination.”). Cf.

 Joostberns v. United Parcel Servs., Inc., 166 F. App’x 783, 795 n.7 (6th Cir. 2006) (In the

 context of FMLA retaliation, “where a plaintiff’s prima facie case is sufficiently strong to allow

 a reasonable jury to find that the defendant’s proffered reason for termination is not the actual

 reason for termination, then the prima facie case suffices to create a genuine issue of material

 fact [on pretext].”). The Court must therefore determine whether plaintiff has adduced

 sufficiently strong evidence of a causal connection such that a trier of fact could reasonably

 conclude that it was more likely plaintiff’s protected activity than his poor performance that led

 to his termination.

        USPS has adduced evidence that plaintiff was not a satisfactory CCA in the form of

 plaintiff’s performance reviews and the statements of his supervisors. The Court finds that

 plaintiff’s proffered circumstantial evidence, however, has the “sheer weight” necessary to allow

 a trier of fact to reasonably conclude that USPS’s explanation was a cover for unlawful



                                                  32
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 33 of 39 PAGEID #: 1995




 retaliation. See Manzer, 29 F.3d at 1084. USPS notified plaintiff of his termination just days

 after his request for accommodation. There is evidence that Supervisor Schmalle was at least

 arguably a decision maker 18 and warned plaintiff that if he reported his injury to “Workman’s

 Comp or anyone” he would be fired. (Pl.’s Dep., Doc. 36 at PAGEID 249-50). (See also Smith

 Dep., Doc. 50 at PAGEID 1334). This raises an inference that USPS was predisposed to

 terminating employees dealing with a disability (e.g., needing an accommodation). Mr. Harmon

 averred that “[plaintiff] was treated worse than all other CCA[]s who had similar deficiencies in

 performance, including missed deliveries and slower than expected deliver times.” (Doc. 46-15

 at PAGEID 1044). While non-specific, this affidavit casts reasonable doubt on USPS’s poor-

 performance explanation and plausibly suggests that other motivations could have been at play.

 Finally, the failure to refer plaintiff to the RAC, notwithstanding the fact that USPS’s

 employment manual would appear to require it in this context, could lead a reasonable fact finder

 to infer that USPS terminated plaintiff to avoid the administrative process associated with his

 request for accommodation. Cumulatively, this evidence demonstrates a genuine issue of

 material fact as to whether USPS’s legitimate, non-discriminatory reason for his termination was

 pretextual. Summary judgment should be denied on plaintiff’s retaliatory-termination claim.

              2. Non-selection

          USPS argues that plaintiff has failed to establish evidence of a causal connection between

 his protected activities and non-selection for the AMH position necessary to make out the prima

 facie retaliation case. Rather than discussing causal connection, however, USPS emphasizes its

 asserted lack of knowledge of plaintiff’s EEO activity. 19 Specifically, USPS argues that plaintiff


 18
   As stated supra, there is an issue of fact as to whether Supervisor Schmalle was a decision maker. See pp. 11-12.
 19
   It is not clear that USPS acknowledges the possibility of retaliation related to plaintiff’s 2013 and 2016 EEO
 activity. (See Doc. 40 at PAGEID 504). Plaintiff, by contrast, clearly asserts retaliation related to both his 2013 and
 2016 EEO activity. (See Doc. 58-2 at PAGEID 1901).

                                                           33
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 34 of 39 PAGEID #: 1996




 has no evidence, aside from his own, self-serving testimony, that USPS management had access

 to his medical or EEO records prior to deciding not to select him for the AMH position. USPS

 asserts that “[a]ll USPS responsible management officials tasked with reviewing [p]laintiff’s

 application for reemployment deny knowledge of [p]laintiff’s prior EEO complaints.” (Doc. 40

 at PAGEID 504). It maintains that it decided not to select plaintiff on the basis of “its stated

 policy of not hiring terminated employees.” (Id.).

        Plaintiff has come forward with evidence, however, to support a reasonable inference that

 USPS knew of plaintiff’s prior EEO activity when it decided not to hire him for the AMH

 position. Station Manager Baker-Calmeise knew of plaintiff’s 2013 EEO activity (see Doc. 45-1

 at PAGEID 528, 539-42) and spoke with Ms. Daugherty in connection with the AMH position

 (see Daugherty Dep., Doc. 56 at 13:22-15:2). Ms. Daugherty was also independently aware of

 plaintiff’s 2013 injury claim and termination-related grievance as of October 2013. (See Doc.

 45-1 at PAGEID 570). Ms. Butts was aware of plaintiff’s 2016 EEO activity in February 2016.

 (See id. at PAGEID 624). Making all reasonable inferences on plaintiff’s behalf, a trier of fact

 could reasonably conclude that decision makers with regard to the AMH position either (1) had

 knowledge of his 2013 EEO activity prior to the December 27, 2015, notification of his non-

 selection for the AMH position or (2) had knowledge of both his 2013 and 2016 EEO activity

 prior to the formal rescission of his conditional offer sometime after March 31, 2016. Therefore,

 plaintiff’s evidence creates a genuine issue of fact on whether USPS had knowledge of plaintiff’s

 EEO activity before it made its adverse employment decision.

        On the causal connection element of his prima facie case, plaintiff points to his

 recollection of how he was notified of his non-selection. In his EEO affidavit, plaintiff states

 that Ms. Butts referenced his EEO activity when she told him he was not selected for the AMH



                                                  34
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 35 of 39 PAGEID #: 1997




 position. (Doc. 46-12 at PAGEID 958). 20 This is circumstantial evidence that his EEO activity

 was causally related to his non-selection position for the AMH position. 21

          Plaintiff also offers several circumstantial-evidence-based theories of the causal

 connection between his EEO activity and non-selection. Plaintiff argues that Ms. Barnes had

 effectively hired him for the AMH position until Station Manager Baker-Calmeise, equipped

 with the knowledge of his EEO activity, spoke with Ms. Daugherty—initiating the series of

 internal USPS communications culminating in his non-selection. Plaintiff asserts that it was only

 “after the personal phone conversation from Baker-Calmeise that the decision was changed.”

 (Doc. 57 at PAGEID 1812). This argument assumes, however, that Ms. Barnes’s original

 recommendation for hire equates to a “decision.” Instead, however, the record reflects that the

 interview with Ms. Barnes led only to a conditional offer that was subject to further review and

 that plaintiff was aware of the conditional nature of the offer. (See Doc. 39-20; Barnes Aff.,

 Doc. 46-12 at PAGEID 1017). Plaintiff also relies on what he refers to as “innuendo” between

 Ms. Daugherty and Station Manager Baker-Calmeise during their conversation about plaintiff,

 which led to the alleged change in Ms. Barnes’s “decision” on the AMH position. (See Doc. 58-

 2 at PAGEID 1904). But while the conversation between Ms. Daugherty and Station Manager

 Baker-Calmeise could reasonably be deemed circumstantial evidence of USPS’s knowledge of

 plaintiff’s prior EEO activity in connection with the non-selection decision, vague charges of




 20
    Plaintiff’s response brief characterizes plaintiff’s statement in such a way as might be read to constitute direct
 evidence of retaliatory non-selection. Plaintiff’s actual statement in his affidavit, however, is not. See supra p. 21.
 21
    Plaintiff makes a related argument that Ms. Butts’s version of this conversation, denying any reference to
 plaintiff’s EEO activity as the reason for his non-selection, is not true. He argues that alleged shifts in her narrative
 on the subject represent circumstantial evidence that she intended to cover up the real reason for his non-selection.
 The Court has reviewed Ms. Butts’s sworn statements on the subject, however, and is not persuaded that they are so
 inconsistent as to be circumstantial evidence of causation. (See Doc. 45-1 at PAGEID 627, 668; Doc. 39-19 at
 PAGEID 461; Doc. 49 at PAGEID 1183).

                                                            35
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 36 of 39 PAGEID #: 1998




 “innuendo” do not support a reasonable inference of causation. See Hedberg, 47 F.3d at 932

 (“Speculation does not create a genuine issue of fact. . . .”).

        Plaintiff also characterizes Mr. Daugherty’s testimony as “speculative,” “flawed,” and

 “biased” with respect to the reason that plaintiff was not selected for the AMH position. (See

 Doc. 58-2 at PAGEID 1888). In support of this position, however, plaintiff points to the fact that

 Ms. Daugherty was admittedly uncertain as to exactly how she relayed the takeaways from her

 two-year-old conversation with Station Manager Baker-Calmeise and the fact that she did not

 make a formal record of their conversation. Having identified no apparent inconsistency in her

 testimony, however, the Court does not agree that it represents circumstantial evidence of

 causation.

        Plaintiff then points to a series of internal USPS emails sent in the days and months

 following plaintiff’s notice of his non-selection and prior to when his conditional offer of the

 AMH position was formally rescinded after March 31, 2016. (See Doc. 45-1 at PAGEID 617,

 625-28, 637, 643-45, 660). In them, USPS personnel investigate plaintiff’s history, his

 injury/compensation status, and identify him as a potential RAC referral candidate. Plaintiff

 argues that this investigation and failure to engage in the RAC process constitute circumstantial

 evidence that his prior EEO activity caused his non-selection. Construing these emails and

 timeline in plaintiff’s favor, they could reasonably be considered circumstantial evidence that

 elements of his history (e.g., his EEO activity) led to the rescission of his conditional offer for

 the AMH position.

        In sum, the Court finds that plaintiff’s sworn statement that Ms. Butts mentioned his EEO

 activity during the conversation in which she notified him of his non-selection and the internal

 USPS emails demonstrating an investigation into his history prior to the formal rescission of his



                                                   36
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 37 of 39 PAGEID #: 1999




 conditional offer are sufficient to meet plaintiff’s light prima facie burden for his non-selection-

 related retaliation claim. See Gribcheck, 245 F.3d at 551.

         As its legitimate, nondiscriminatory reason for its non-selection decision, USPS relies on

 its internal policy against rehiring previously-fired employees. The Court therefore moves to the

 three-pronged pretext analysis. As noted above, the parties agree on the existence of this USPS

 policy and agree that plaintiff was previously fired by USPS, eliminating any argument USPS’s

 proffered reason is not based in fact for purposes of the first prong. For purposes of the third

 prong, plaintiff has not adduced evidence that USPS’s proffered reason for his non-selection was

 insufficient to motivate non-hire because he has offered no evidence on how any particular

 employee with a prior termination was treated differently. See Goldblum, 2020 WL 4346548, at

 *3 (quoting Miles, 946 F.3d at 893 (“[T]he pretext stage . . . requires ‘substantially identical

 conduct’ [between a plaintiff and comparators.]”)). As a result, plaintiff must meet the second

 prong with the “sheer weight” of his circumstantial evidence—demonstrating that it was more

 likely than not his protected activity that motivated his non-selection. See Manzer, 29 F.3d at

 1084.

         In addition to the evidence offered in support of his prima facie retaliation case, see

 Cantrell, 145 F. App’x at 107 & n.2, plaintiff points to testimony from Ms. Daugherty, Ms.

 Barnes, and Ms. Butts that the relied-upon, legitimate, nondiscriminatory policy was not

 uniformly enforced. Ms. Daugherty testified: “Q. Is it true that an individual is not eligible for

 rehire if they’re terminated for cause? A. Every case is different. It’s most likely a reason to

 disqualify a candidate but it also depends on the circumstances of the termination.” (Doc. 56,

 15:21-16:2). (See also Doc. 52 at PAGEID 1545-46 (Ms. Barnes testifying that she was aware

 that USPS employees were sometimes asked to resign in lieu of being terminated in the event of



                                                  37
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 38 of 39 PAGEID #: 2000




 medical or performance issues); Doc. 49 at PAGEID 1199 (Ms. Butts testifying that there are

 procedures in place for hiring a previously-fired USPS employee)). These three employees

 acknowledge that USPS’s relied-upon policy was not uniformly enforced, which is

 circumstantial evidence that the policy did not actually motivate plaintiff’s non-selection.

         Therefore, in all, plaintiff has proffered testimony regarding the uneven application of

 USPS’s policy against hiring previously-fired employees, his statement in his affidavit that Ms.

 Butts referenced his EEO activity when she notified him that he would not be selected for the

 AMH position, and a series of internal USPS emails suggesting that it was aware of his disability

 and EEO activity prior to formally rescinding his conditional offer for the AMH position. The

 Court finds that this constitutes sufficient evidence of pretext to withstand summary judgment on

 his non-selection-related retaliation claim. Cf. Bentley v. Highlands Hosp. Corp., No. 15-97-

 ART, 2016 WL 7234757, at *1 (E.D. Ky. Dec. 13, 2016) (“In summary judgment, ties go to the

 plaintiff. . . . Because civil litigants have a right to a jury trial.”) (citation omitted).

                          IT IS THEREFORE RECOMMENDED THAT:

     1. Summary judgment be DENIED as to plaintiff’s discrimination claim related to his

         termination from the CCA position and GRANTED as to his discrimination claim related

         to his non-selection for the AMH position;

     2. Summary judgment be DENIED as to plaintiff’s failure to accommodate claim; and

     3. Summary judgment be DENIED as to plaintiff’s termination-related and non-selection-

         related retaliation claims.



         2/3/2021
 Date: ________________________                                    __________________________
                                                                   Karen L. Litkovitz
                                                                   United States Magistrate Judge


                                                     38
Case: 1:18-cv-00615-DRC-KLL Doc #: 61 Filed: 02/03/21 Page: 39 of 39 PAGEID #: 2001




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 GARY X. DORSEY, SR.,                                               Case No. 1:18-cv-615
      Plaintiff,                                                    Cole, J.
                                                                    Litkovitz, M.J.
            vs.
 MEGAN J. BRENNAN, POSTMASTER
 GENERAL, U.S. POSTAL SERVICE,
      Defendant.

                                             NOTICE

        Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of the

 recommended disposition, a party may serve and file specific written objections to the proposed

 findings and recommendations.     This period may be extended further by the Court on timely

 motion for an extension. Such objections shall specify the portions of the Report objected to and

 shall be accompanied by a memorandum of law in support of the objections. If the Report and

 Recommendation is based in whole or in part upon matters occurring on the record at an oral

 hearing, the objecting party shall promptly arrange for the transcription of the record, or such

 portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

 assigned District Judge otherwise directs. A party may respond to another party’s objections

 WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

 accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                39
